DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 7-9, 10, and 16 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 is indefinite because unclear what is meant by “the processor is to project the position indicator onto the table.” It is unclear if there are words missing, such as “configured to,” or if this a statement of intended use of the processor. Moreover, if the claim intends to recite that the processor is configured to ‘project the position indicator,’ it is unclear how this is possible. Functions such as ‘projecting a position indicator’ comprising lights, as disclosed by applicant at least in [0006] of the published specification (“position indicator comprises one or more projected lights”), are understood in 
Claim 6 is indefinite because it is unclear how the system is to perform the claimed function, as it has not been set forth as comprising any structural components that are physically capable of projecting lights representing the second position. It is unclear if there are words missing, such as “configured to,” or if this a statement of intended use of the processor. Examiner suggests amending the claim to recite the structural component(s) to perform the claimed function. 
Claims 7-9  are indefinite because it is unclear how the processor is to perform the claimed functions. It is unclear if there are words missing, such as “configured to,” or if this a statement of intended use of the processor. Examiner suggests amending the claims to recite the structural component(s) or steps to perform the claimed function to clarify if this is a statement of intended use. 
Claim 10  is indefinite because it is therefore unclear whether or not the applicant is attempting to claim a camera that projects an image on the table or a camera that is used to capture an image of the position indicator that is projected on the table surface. One of ordinary skill would recognize that a “camera” to be a well-known imager that receives a beam and produces a beam accordingly.  It appears that the applicant is redefining the term “camera” contradictory to its plain and ordinary meaning.  For purposes of examination, Examiner is interpreting this limitation as a camera that is used to capture an image of the position indicator that is projected on the table surface. Examiner suggests amending claim to clearly define “camera”. 
Claim 16 recites the limitation "the system" in line 2. It is unclear what system is being referred to.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 3, 4-6, 7-8, 10, 13, and 14 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 3 recites "wherein the patient resides on a table proximate to the system". This limitation, according to its broadest reasonable interpretation, requires the Claims 4-6, 7-8, 10, 13, and 14 are rejected due to being dependent on claim 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2, 9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerch (US 10,687,778 B2). 

Regarding claim 1, Lerch discloses a system for self-positioning a patient comprising:
a processor (processor, col 8 line 17) to:
(examination object includes a patient, col 15 lines 26-28). 
determine that a first patient position (during the determination step, anatomical landmarks are extracted from the recording of the external image, col 15 lines 45-47) prevents acquisition of the medical image (checking step…be performed by a comparison of the determined position of the body part of the patient with a reference position, col 16 lines 30-43) within the anatomical scan range (also determined whether one or more axes of symmetry of the at least one body part of the patient are aligned correctly with respect to the medical imaging facility, col 16 lines 43-56) ;
and generate a position indicator to provide to the patient (preferably suggested corrections are then displayed, col 17 lines 21-24), the position indicator representing a second patient position that allows the system to acquire the medical image within the anatomical scan range of the patient (Operators can use the suggested corrections to reposition the patient appropriately so that the patient's position corresponds to the predefined reference position or reference orientation, col 17 lines 25-28).

Regarding claim 2, Lerch discloses wherein the system is an x-ray imaging system (X-rays, col 1 line 30), a magnetic resonance imaging (MRI) system (MRI, col 1 line 50), a positron emission tomography (PET) imaging system, a single-photon emission computed tomography (SPECT) imaging system, or a combination thereof.

Regarding claim 9,  Lerch discloses a system wherein the processor is to:
detect a size of the patient (dimensions of the examination object can … be used to obtain more precise information with respect to the position and orientation of individual parts of the examination object, col 18 lines 34-43; length between the landmarks then indicates the longitudinal extension of the patient, col 15 line 66-col 16 line 3)
and adjust the position indicator based on the size of the patient (anatomical landmarks are extracted from the recording of the external image and said anatomical landmarks are used to compile a virtual 3D body model from which the position and/or orientation of the at least one body part is determined, col 15 lines 46-49).

Regarding claim 15, Lerch  teaches a system wherein the processor is to: 
detect a physical characteristic of the patient, the physical characteristic comprising a height of the patient (dimensions of the examination object can … be used to obtain more precise information with respect to the position and orientation of individual parts of the examination object, col 18 lines 34-43; length between the landmarks then indicates the longitudinal extension of the patient, col 15 line 66-col 16 line 3) ; and 
modify the anatomical scan range based on the physical characteristic of the patient (also determined whether one or more axes of symmetry of the at least one body part of the patient are aligned correctly with respect to the medical imaging facility, col 16 lines 43-56).

Regarding claim 16,  Lerch discloses a method for self-positioning a patient comprising (method for positioning an examination object for an imaging method, col 3 lines 3-5):
detecting a patient on a table proximate to the system (examination object includes a patient, col 15 lines 26-28);
wherein the system is an x-ray imaging system  (X-rays, col 1 line 30), a magnetic resonance imaging (MRI) (MRI, col 1 line 50), system, a positron emission tomography (PET) imaging system, a single-photon emission computed tomography (SPECT) imaging system, or a combination thereof;
(also determined whether one or more axes of symmetry of the at least one body part of the patient are aligned correctly with respect to the medical imaging facility, col 16 lines 43-56)
determining that a first patient position (during the determination step, anatomical landmarks are extracted from the recording of the external image, col 15 lines 45-47) prevents acquiring the medical image within the anatomical scan range (checking step…be performed by a comparison of the determined position of the body part of the patient with a reference position, col 16 lines 30-43); 
generating a position indicator to provide to the patient, the position indicator representing a second patient position (Operators can use the suggested corrections to reposition the patient appropriately so that the patient's position corresponds to the predefined reference position or reference orientation, col 17 lines 25-28) that allows the system to acquire the medical image within the anatomical scan range of the patient (also determined whether one or more axes of symmetry of the at least one body part of the patient are aligned correctly with respect to the medical imaging facility, col 16 lines 43-56). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 7-8,10, 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lerch (US 10687778 B2) in view of Schmidt et al. (US 10,376, 217 B2, hereinafter, "Schmidt").

Regarding claim 3, Lerch discloses the system wherein the wherein the patient resides on a table proximate to the system (patient O, patient bed 3, a projection data acquisition unit 5 with a detector 16 and an X-ray source 15, fig 3, col. 21 lines 49-67).  Lerch, however, does not disclose a system wherein the position indicator comprises one or more lights displayed by the system using the table or using a display device of the system. Schmidt is in applicants field of endeavor as “Positioning unit for positioning a patent, imaging device and method for the optical generation of a positioning aid” is disclosed. 
Schmidt discloses a system wherein the position indicator comprises one or more lights displayed by the system using the table or using a display device of the system (projection of light generated by the projector, col 9 lines 1-11). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lerch, by substituting the position indicator on a display device with a position indicator that comprises one or more lights displayed by the system using the table or using a display device of the system, as taught by Schmidt, to achieve a quick and low-radiation recording as possible as suggest by Schmidt (low-radiation recording as possible, col 1 lines 30-34). 

Regarding claim 5,  Lerch does not disclose a system wherein the processor is to project the position indicator onto the table, and wherein the patient indicator comprises a configuration image representing the second patient position that enables the system to acquire the medical image within the anatomical scan range. 
Schmidt, however, discloses a system wherein the processor is to project the position  indicator onto the table (planar projection of a figure as a positioning aid on the patient couch, col 2 lines 30-31), and wherein the patient indicator comprises a configuration image representing the second patient position that enables the system to acquire the medical image within the anatomical scan range (planar projection of a second symbol in order to indicate the recording area, col 6 lines 45-56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of system of Lerch, by substituting the position indicator on a display device with a processor that is to project the position indicator onto the table, and wherein the patient indicator comprises a configuration image representing the second patient position that enables the system to acquire the medical image within the anatomical scan range, in order to achieve to achieve a quick and low-radiation recording as possible as suggest by Schmidt (low-radiation recording as possible, col 1 lines 30-34).

Regarding claim 7, Lerch in view of Schmidt as modified above teaches the claimed invention as discussed above. Lerch et al further teaches a system wherein the processor is to:
 capture one or more camera images of the patient with a camera (recording by means of an external-image recording unit col 3 lines 10-14); and determine the first patient position based on the one or more camera images (receives external image data BA from the patient O from a camera K, col 33 lines 44-45; a check is performed as to whether the determined position and/or orientation of the at least one part of the examination object conforms to a predetermined reference position and/or reference orientation col 12 lines 23-26).

Regarding claim 8, Lerch in view of Schmidt as modified above teaches the claimed invention as discussed above. Lerch further teaches a system wherein the processor is to execute a machine learning technique to identify the first patient position (automatic learning method, a so-called deep learning method or a reinforcement learning method for the comparison with the database, Col 20 lines 6-23).

Regarding claim 10, Lerch does not disclose a system wherein the system comprises a camera to project the position indicator onto the table. 
Schmidt discloses a system wherein the system comprises a camera (camera, col 12 lines 16-29) to project the position indicator onto the table (planar projection of a figure as a positioning aid on the patient couch, col 2 lines 30-31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of system of Lerch by including a camera that is used to capture an image of the position indicator that is projected on the table surface, as suggested by Schmidt, in order to reduce errors associated with patient positioning, as suggested by Schmidt (combination of the rapidly detectable planar projection of a figure with the dependency of the control of the projection on the protocol finally results in a positioning of the patient which is only prone to errors to a limited degree, col. 2 lines 36-41).

Regarding claim 12, Lerch does not disclose the system further comprises a material coupled to the table, wherein the material provides the position indicator, the position indicator comprising an outline of the second patient position.
(patient couch 6, fig 3, col 7 lines 41-43) coupled to the table (couch base 16, fig 1, col 7 lines 41-43) , wherein the material provides the position indicator, the position indicator comprising an outline of the second patient position (human representation 25, fig 3, col 11 lines 19-21) .
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch by including a material coupled to the table, wherein the material provides the position indicator, the position indicator comprising an outline of the second patient position, as suggested by Schmidt, in order to improve flexibility in positioning a patient and to be able to adjust to a to a plurality of different usage scenarios accurately, as suggested by Schmidt (the invention allows for adjustment to a plurality of different usage scenarios col 6, lines 15-30).

Regarding claim 14, the combined invention of Lerch and Schmidt does not teach a system wherein the table comprises one or more lights that provide the patient indicator.
Schmidt, however, discloses a system wherein the table comprises one or more lights that provide the patient indicator (planar projection of a figure as a positioning aid on the patient couch, col 2 lines 30-31; projection of light generated by the sensor, col 9 lines 1-14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch by including a table that comprises one or more lights that provide the patient indicator, as taught by Schmidt, in order to achieve a quick, accurate and less error-prone positioning of a patient on a patient couch as suggested by Schmidt (less error-prone positioning, col 2, lines 6-8).
Regarding claim 18, Lerch does not teach a  method wherein the table comprises one or more lights that provide the patient indicator.
Schmidt, however, discloses a method wherein the table comprises one or more lights that provide the patient indicator (planar projection of a figure as a positioning aid on the patient couch, col 2 lines 30-31; projection of light generated by the sensor, col 9 lines 1-14). Schmidt is in applicant’s field of endeavor as “Positioning unit for positioning a patent, imaging device and method for the optical generation of a positioning aid” is disclosed.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch by including a table that comprises one or more lights that provide the patient indicator, as taught by Schmidt, in order to achieve a quick, accurate and less error-prone positioning of a patient on a patient couch as suggested by Schmidt (less error-prone positioning, col 2, lines 6-8).

Regarding claim 20, Lerch discloses: A non-transitory machine-readable medium (non-transitory computer-readable storage media, col 8 lines 41-42) ) for self-positioning a patient comprising a plurality of instructions that, in response to execution by a processor (processor, col 8 line 17) , cause the processor to:
detect a patient on a table proximate to a system (the examination object includes a patient, claim 3);
provide a modified position indicator in response to input received by the system (Lerch: displaying suggested correction, claim 8).
Lerch does not disclose  a non-transitory machine-readable medium in response to execution by a processor, cause the processor to: provide a position indicator to the patient using one or more lights 
Schmidt is in applicants field of endeavor as “Positioning unit for positioning a patent, imaging device and method for the optical generation of a positioning aid” is disclosed. Schmidt, also discloses a non-transitory machine-readable medium in response to execution by a processor, cause the processor to: provide a position indicator to the patient using one or more lights of the system (projection of light generated by the sensor, col 9 lines 1-14); a camera of the system (camera, col 12 lines 16-29), a removable sheet, and a display device of the system (projection of light generated by the sensor, col 9 lines 1-14) or a combination thereof.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch in view of Schmidt by substituting the position indicator on a display device with a position indicator to the patient using one or more lights of the system, a camera of the system, and a display device of the system as taught by Schmidt, to achieve a quick and low-radiation recording as possible as suggest by Schmidt (low-radiation recording as possible, col 1 lines 30-34).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lerch in view of Schmidt as applied to claims 3 and 18 above, and further in view of Braun et al. (US 9,710,141 B2, hereinafter, "Braun").

Regarding claim 4,  Lerch in view of Schmidt does not teach a system wherein the one or more lights comprise at least a first light displaying a first color representing the first patient position or a second color representing the second patient position.
(A recording area can be highlighted by a color value and/or brightness value that diverges from the surroundings, col. 10 lines 30-33) representing the first patient position (first recording area is displayed as a graphically highlighted first Zone, col 2 lines 34-35) or a second color representing the second patient position (second recording area is displayed as a graphically highlighted second zone, col 7 lines 34-35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch in view of Schmidt, by including a system wherein the one or more lights comprise at least a first light displaying a first color representing the first patient position or a second color representing the second patient position, as taught by Braun, to achieve positioning that can be carried out particularly rapidly and reliably and to achieve a second recording area can be used to correct the first recording area, as suggested by Braun (positioning can be carried out particularly rapidly and reliably, col 9, lines 35-41).

Regarding claim 19,  Lerch in view of Schmidt does not a method wherein the one or more lights comprise at least a first light displaying a first color representing the first patient position or a second color representing the second patient position.
Braun teaches a method wherein the one or more lights comprise at least a first light displaying a first color (A recording area can be highlighted by a color value and/or brightness value that diverges from the surroundings, col. 10 lines 30-33)  representing the first patient position (first recording area is displayed as a graphically highlighted first zone, col 2 lines 34-35) or a second color representing the (second recording area is displayed as a graphically highlighted second zone, col 7 lines 34 35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch in view of Schmidt, by including a step wherein the one or more lights comprise at least a first light displaying a first color representing the first patient position or a second color representing the second patient position, as taught by Braun, to achieve positioning that can be carried out particularly rapidly and reliably and to achieve a second recording area can be used to correct the first recording area, as suggested by Braun (positioning can be carried out particularly rapidly and reliably, col 9, lines 35-41).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch in view of Schmidt as applied to claim 5 above, and further in view of Kiel et al. (US 20190076050 A1, hereinafter, "Kiel").

Regarding claim 6,  the combined invention of Lerch in view of Schmidt does not disclose the system to project the position indicator from within a bore hole of the system, wherein the position indicator comprises one or more projected lights representing the second position.
Kiel et al discloses: the system is to project the position indicator from within a bore hole of the system (laser marker 5 on fig 1, arranged on the housing of the base unit [0103]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch in view of Schmidt by substituting the position indictor from above the system to project the position indicator from within a bore hole of the system, as taught by Kiel, in order to achieve positioning in respect to the isocenter of the tomograph, as this is the spatial region has the highest quality imaging performance or imaging fidelity of the (highest quality imaging performance or imaging fidelity of the tomograph is designated the isocenter, [004], [005]).

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lerch in view of Schaller et al. (US 20050251914 A1, hereinafter Schaller).

Regarding claim 11, Lerch does not disclose a system wherein the position indicator comprises an audio message that provides a distance for the patient to move in one or more directions until the system detects that the patient is in the second patient position.
Schaller, however, discloses a system wherein the position indicator comprises an audio message (acoustic commands [0034]) that provides a distance for the patient to move in one or more directions (simple repositioning of a patient can ensue with the positioning unit, the camera and a grid pattern on the patient bed, [0033]; using the calculated correction suggestions, [0034]) until the system detects that the patient is in the second  patient position (until the current position of the patient P coincides with the desired position [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch by including a system wherein the position indicator comprises an audio message that provides a distance for the patient to move in one or more directions until the system detects that the patient is in the second patient position, as taught by Schaller, to achieve the ability to reproducibly support or fix the patient or parts of the patient's body during the examination or treatment without giving the patient a claustrophobic feeling which are associated with many support aids that are often used to achieve reproducibility in repositioning (support aids [0007], without giving the patient a claustrophobic feeling [0008]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch in view of Schmidt as applied to claim 3 above, and further in view of D'Souza et al. (US 8747382 B2, hereinafter D'Souza).

Regarding claim 13, Lerch in view of Schmidt does not teach a system wherein the table is configured in a vertical position proximate the system or wherein the table is configured in a horizontal position proximate the system.
D’Souza is in applicant’s field of endeavor of A61B 5/704 and discloses “Techniques For Compensating Movement Of A Treatment Target In A Patient”. D’Souza discloses a system wherein the table is configured in a vertical position (vertical col 7 lines 44-47)   proximate the system or wherein the table is configured in a horizontal position proximate the system (horizontal position col 7 lines 44-47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch in view of Schmidt by including the limitation wherein the table is configured in a vertical position proximate the system or wherein the table is configured in a horizontal position proximate the system to achieve imaging in different positions or allow for a variety of support structures to be used. 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch, further in view of D'Souza et al. (US 8747382 B2, hereinafter D'Souza).

Regarding claim 17,  Lerch does not teach a method wherein the table is configured in a vertical position proximate the system or wherein the table is configured in a horizontal position proximate the system.
(vertical col 7 lines 44-47)   proximate the system or wherein the table is configured in a horizontal position proximate the system (horizontal position col 7 lines 44-47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch by including the limitation wherein the table is configured in a vertical position proximate the system or wherein the table is configured in a horizontal position proximate the system to achieve imaging in different positions or allow for a variety of support structures to be used. 

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 9:00-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793